Title: From George Washington to Major General Nathanael Greene and Jeremiah Wadsworth, 14 March 1779
From: Washington, George
To: Greene, Nathaniel,Wadsworth, Jeremiah


Sir
[Middlebrook, 14 March 1779]
As I shall be obliged to weaken the post at Paramus, to strengthen those of the Highlands—you will be pleased to give immediate orders that no stores of your department or provisions, passing on the communication between this and Kings ferry make any unnecessary hault—or delay so as to give opportunity to the enemy for insult or surprise.
And in case there should be any quantities of provision or stores at present on the communication you will have them forwarded to their destinations as soon as possible. I am Sir &
G. W——n
